DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed December 14, 2021.  Claims 1-2, 4-5, 7-9, 11-12, 14-16, and 18-19 are pending in this case.  Claims 3, 6, 10, 13, and 17 were previously canceled. Claim 20 is currently canceled.  Claims 1-2, 4, 7-9, 11, 15-16, and 18-19 are currently amended.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see REMARKS, filed December 14, 2021, with respect to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejections of claims 1-2, 4-5, 7-9, 11-12, 14-16, and 18-29, as currently amended, have been fully considered and are persuasive.  The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejections of claims 1-2, 4-5, 7-9, 11-12, 14-16, and 18-19, as currently amended, have been withdrawn. 
Applicant's arguments filed December 14, 2021, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1, 8, and 15, as currently amended, that nothing in the cited references teaches, discloses or suggests “determine two different partial sets of peers in the blockchain network that are to validate the first and second endorsed blockchain transactions based on filter conditions associated with the first and second chaincodes; and distribute the first and second endorsed blockchain transactions to the different partial sets of peers, respectively”.
Examiner respectfully disagrees.
Frey teaches receive, from a transient blockchain peer, a request to add a filter condition of the transient blockchain peer; (Frey 3.4)
Applicant’s further arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti et al (US 2018/0373776) in view of in view of Gray (US 2018/0330343)  Dietcoin: shortcutting the Bitcoin verification process for your smartphone (“Frey”) and further in view of Falk et al (US 2020/0366463).
Regarding claims 1, 8, and 15 –
Madisetti discloses a system, comprising:
a processor (par 40) configured to:
connect, via a blockchain peer, to a blockchain network; (par 40)
receive, from an ordering server, a blockchain block that comprises a first endorsed blockchain transaction that is executed by a first chaincode and a second endorsed blockchain transaction that is executed by a second chaincode. (par 40) 
Madisetti does not specifically disclose receive, from a transient blockchain peer, a chaincode identifier.
Madisetti does not specifically disclose transmit a latest state of assets of a chaincode corresponding to the chaincode identifier from a blockchain of the blockchain network to the transient blockchain peer.
Gray discloses, in analogous art transmit a latest state of assets of a chaincode corresponding to the chaincode identifier from a blockchain of the blockchain network to the transient blockchain peer. (cl 17, par 132-140, 142-145, 124-126)
Gray discloses, in analogous art, receive, from a transient blockchain peer, a chaincode identifier. (cl 17, par 132-140, 142-145, 124-126)
It would be obvious to one of ordinary skill in the art to combine Madisetti and Gray for a more economical use of computer network resources
Frey discloses, in analogous art, transmit a latest state of assets of a chaincode corresponding to the chaincode identifier from a blockchain of the blockchain network to the transient blockchain peer. (Frey, 3.4)
It would be obvious to one of ordinary skill in the art to combine Madisetti and Frey for a more economical use of computer network resources, by avoiding the exorbitant price of full chain verification (Frey, sec.1.) .
Madisetti in view of Gray does not disclose determine two different partial sets of peers in the blockchain network that are to validate the first and second endorsed blockchain transactions based on filter conditions associated with the first and second chaincodes; and distribute the first and second endorsed blockchain transactions to the different partial sets of peers, respectively.
Falk teaches, in analogous art, determine two different partial sets of peers in the blockchain network that are to validate the first and second endorsed blockchain transactions based on filter conditions associated with the first and second chaincodes; (par 24, 50); and 
distribute the first and second endorsed blockchain transactions to the different partial sets of peers, respectively. (par 24, 50)
It would be obvious to one of ordinary skill in the art to combine Madisetti and Gray with Falk for greater transaction speed without sacrificing security and while avoiding the exorbitant price of full-chain verification, and to improve efficiency and processing of those transactions by the devices that are relevant to the devices and transactions. (Falk, par 10)
Regarding claims 4, 11, and 19 –
Falk discloses storing the filter conditions in an index. (par 21)
Claims 2, 5, 7, 9, 12, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti et al (US 2018/0373776) in view of in view of Gray (US 2018/0330343)  and further in view of Falk et al (US 2020/0366463) and Dietcoin: shortcutting the Bitcoin verification process for your smartphone (“Frey”).
Madisetti in view of Gray and Flak teaches as above.
Regarding claims 2, 9, and 16 –
Frey teaches selectively endorse transactions of the chaincode (Sec 3, 3.1, 3.4).
It would be obvious to one of ordinary skill in the art to combine Madisetti and Gray with Falk for greater transaction speed without sacrificing security and while avoiding the exorbitant price of full-chain verification, by enabling low-resource devices to fully verify subchains of blocks (Frey, Sec.1), and to improve efficiency and processing of those transactions by the devices that are relevant to the devices and transactions. (Falk, par 10)
Regarding claims 5 and 12 –
Frey teaches transmitting past blocks that have transactions of the chaincode to the transient blockchain peer. (Sec 3, 3.1, 3.4)
Regarding claims 7, 14, and 18 –
Frey teaches updating a local ledger in response to receiving blocks that include transactions executed by the chaincode. (Sec 3.4)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blake (US 2018/0115538) teaches methods and apparatus for recording a change of authorization state of one or more authorization agents.
Jacobs et al (US 2017/0237554) teach methods and systems for using digital signatures to create trusted digital asset transfers.
Pauker et al (US 2015/0294308) teach digital mining circuitry.
Chan et al (US 2018/0089641) teach processing network architecture with companion database.
Pead (US 2018/0144153) teaches providing user control of shared personal information.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685